DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1 comprising claims 1, 4, 18 and 21 in the reply filed on 10/29/2021 is acknowledged.  Claims 1, 2, 4, 18, 21, 24 – 26, 37 and 102 – 105 have been rejoined.
Allowable Subject Matter
Claims 1, 2, 4, 18, 21, 24 – 26, 37 and 102 – 105 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Park et al. (US 2012/0103427 A1) teach a multifunctional microfluidic flow control device utilized for fluid sample mixing, wherein the device comprises two input channels and channel sections or mixing chambers connected in series for facilitating fluid mixing (e.g., figure 5; ¶¶62 and 63).
Ocola et al. (US 2012/0218857 A1) teach a microfluidic mixer comprising contiguous segments of mixing channels with varying widths and depths.  A myriad of different dimensions are achieved to define the mixing chamber 30 of the device (e.g., figures 1 – 5, and 7B; ¶35).
Pugia et al. (US 2005/0041525 A1) teach a microfluidic device for mixing fluids comprising  two fluid inputs and a plurality of  chambers connected in series (Abstract).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microfluidic device further comprising:

an outlet channel on an upper region of a second side of the first mixing chamber, wherein the outlet channel has a depth that is less than the depth of the first mixing chamber, and wherein an opening of the outlet channel is offset along a width of the second side of the first mixing chamber relative to the fluidic intersection.

Regarding claim 2, the cited prior art neither teaches nor fairly suggests a microfluidic device further comprising:
a first mixing chamber having a depth extending from the top surface to a second bottom surface, a width extending from a first side to a second side, and a length, wherein the depth of the first mixing chamber is greater than the depth of the fluidic intersection channel and the width of the first mixing chamber is greater than the width of the fluidic intersection channel, and wherein the first mixing chamber is fluidly connected to the fluidic intersection channel at the top surface and proximate the first side; and 
an outlet channel, wherein the outlet channel is fluidly connected to the first mixing chamber at the top surface and proximate the second side of the first mixing chamber.



Regarding claim 37, the cited prior art neither teaches nor fairly suggests a microfluidic apparatus comprising cascading microfluidic mixers, wherein each of the cascading microfluidic mixers further comprises wherein a vertical dimension of the mixing chamber is larger than a vertical dimension of the mixing inlet channel and is larger than a vertical dimension of the mixing outlet channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796